Title: From Thomas Jefferson to Samuel Smith, 24 March 1801
From: Jefferson, Thomas
To: Smith, Samuel



Dear Sir
Washington Mar. 24. 1801.

I have to acknowlege the reciept of your favor of the 20th. the appointment of Secy. of the navy, was immediately on receipt of your letter declining it, proposed to mr Jones of Philadelphia. I cannot have an answer from him till the night of the 26th. but I have great reason to expect a negative. in that case I will gladly for the public accept your offer to undertake it for a time. besides that it will comprehend important operations to be immediately carried into effect, it will give us time to look out for a successor. I mention it now in hopes that in the moment you recieve notice from me of mr Jones’s refusal, if it takes place, you may be so good as to be in readiness to come here for a few days. if I recieve Jones’s refusal on Thursday night, you shall hear from me Friday night, & may be here I hope yourself on Saturday night. Sunday & Monday will probably suffice for the first decisions necessary, so that I may get away on Tuesday, which now becomes very urgent.
I inclose you the answer to the address you forwarded me. though these expressions of good will from my fellow citizens cannot but be grateful to me, yet I would rather relinquish the gratification, and see republican self respect prevail over movements of the heart too capable  of misleading the person to whom they are addressed. however, their will, not mine, be done.
Mr. Kilty is appointed judge in the room of mr Duval. mr Nicholas’s being a Virginian is a bar. it is essential that I be on my guard in appointing persons from that state.—I sincerely wish Genl. Wilkinson could be appointed as you propose. but besides the objection from principle that no military commander should be so placed as to have no civil superior, his residence at the Natchez is entirely inconsistent with his superintendance of the military posts. this would then devolve on Hamtramck, who is represented as unequal to it. we must help Wilkinson in some other way. be pleased to present my respects to mrs Smith, & to accept yourself assurances of my high consideration & esteem.

Th: Jefferson

